Citation Nr: 0501411	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right ankle.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in April 2003, that denied, in pertinent 
part, the veteran's claims of entitlement to service 
connection for degenerative arthritis of the right ankle and 
established service connection for degenerative arthritis of 
the left ankle and assigned a 10 percent disability rating.  
The denial of service connection and rating assigned were 
duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran was most recently examined for rating purposes in 
March 2003.  At that time, X-ray examination demonstrated 
early degenerative joint disease to both of the veteran's 
ankles.  The examiner commented upon the etiological 
connection of the veteran's left ankle degenerative joint 
disease, but did not address the veteran's right ankle.  

The veteran continues to assert that his ankle symptoms have 
increased in severity and include pain and functional loss.  
In light of his assertions, the Board finds that a new VA 
medical examination in necessary, to include adequate 
findings to evaluate the veteran's knee disabilities under 
the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board also notes that the veteran asserted he had been 
treated at St. Francis Medical Center in 2000 for foot and 
ankle bone spurs.  Review of the documents received from St. 
Francis reveals treatment, but none directed at the veteran's 
foot or ankle bone spurs.  The AMC/RO should clarify that the 
veteran's did in fact seek treatment from that medical 
facility, and if so assist the veteran in securing the 
appropriate records.

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The AMC/RO should contact the veteran 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for his foot and ankle bone 
spurs since 2000.  When the requested 
information and any necessary 
authorization has been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.

2.  Thereafter, the AMC/RO should 
schedule the veteran for a VA orthopedic 
or podiatric examination to determine the 
current extent and severity of his 
service-connected ankle disabilities.  
The claims file, including a copy of this 
remand, should be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations and their 
severity should be identified in detail.  

The examiner should specifically comment 
on the presence and severity of any right 
or left ankle degenerative joint disease 
or arthritis and the presence of 
limitation of motion, including decreased 
range of motion during flare-ups of pain.  
The examiner should also identify any 
functional limitation caused by the 
veteran's right or left ankle 
disabilities, including whether the 
objective clinical evidence is consistent 
with the manifestations reported by the 
veteran.  The examiner should opine 
whether the veteran's right ankle is 
etiologically connected to the veteran's 
injuries during service and/or secondary 
to functional abnormality produced by the 
veteran's other service-connected 
disorders of the lower extremities, 
including arthritis of the left ankle, 
fractures of the left great and 5th toes, 
and bilateral pes planus. Rationales 
should be provided be all conclusions.

3.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




